DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: reception section and control section, in claims 1-5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The original specification sets forth the control section including a CPU as an example of a processor, a read only memory ROM, and random access memory RAM. Further, the reception section is set forth as various mechanical keys or a touch panel.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhisa Ebuchi et al (US 20120050803 A1) in view of Akihiro Mitsui (US 20080144087 A1).

Regarding claim 1, Ebuchi et al discloses a printing apparatus (¶ [42]) that receives user's instructions for a plurality of print settings and controls printing (¶ [50] and ¶ [53]), the printing apparatus comprising: 
a reception section that receives the user's instructions (¶ [43] PC/printer integrally connected; input interface); and 
a control section that sets the print settings based on the instructions received by the reception section and controls the printing according to the set print settings (¶ [51-53]); and 
a display section that performs display (¶ [11]), wherein the control section performs, on the display section, individual error display indicating prohibition near display of the print settings for n print settings having a prohibition relationship, n being one or more (¶ [120-121] ¶ [123] showing a single setting alert for conflicting settings). 
Ebuchi et al fails to explicitly discloses the control section does not perform the individual error display near display of the print settings for m print settings having the prohibition relationship, m being one or more.
Mitsui, in the same field of endeavor of displaying print items which conflict with one another (Abstract), teaches the control section does not perform the individual error display near display of the print settings for m print settings having the prohibition relationship, m being one or more (Fig. 10; ¶ [144] conflict information for multiple settings is not depicted as individual conflicts).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the as disclosed by Ebuchi comprising  printing apparatus a control section that sets the print settings based on the instructions received by the reception section and controls the printing according to the set print settings to utilize the teachings of Mitsui which teaches the control section does not perform the individual error display near display of the print settings for m print settings having the prohibition relationship, m being one or more to easily recognize a conflicting operation even when more than one conflicts occur in association with each other.

Regarding claim 2, Ebuchi et al discloses the printing apparatus according to claim 1 (see rejection of claim 1), wherein the control section performs, on the display section, batch error display indicating the prohibition at a position away from the display of the print settings for the m print settings having the prohibition relationship (see rejection of claim 1 wherein the batch error information is displayed in the left pane of the screen).

Regarding claim 3, Ebuchi et al discloses the printing apparatus according to claim 2 (see rejection of claim 2).
Ebuchi et al fails to explicitly disclose wherein the control section displays, on the display section, a screen display portion including display of the plurality of print settings in a switchable manner by using a tab, and performs the batch error display near the tab.
Mitsui teaches the control section displays, on the display section, a screen display portion including display of the plurality of print settings in a switchable manner by using a tab (Fig. 10 tabs in “print setting” window), and performs the batch error display near the tab (Fig. 10 wherein the batch error display of the “log list”).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the as disclosed by Ebuchi comprising  printing apparatus a control section that sets the print settings based on the instructions received by the reception section and controls the printing according to the set print settings to utilize the teachings of Mitsui which teaches the control section displays, on the display section, a screen display portion including display of the plurality of print settings in a switchable manner by using a tab, and performs the batch error display near the tab to provide ease of use and convenience when attempting to solve setting conflicts.

Regarding claim 6, Ebuchi et al discloses a non-transitory computer-readable storage medium storing a program that receives user's instructions for a plurality of setting items and causes a computer to execute control of a control target (¶ [46]), the program causing the computer to realize: 
a reception function of receiving the user's instructions (see rejection of claim 1); 
a control function of setting the setting items based on the instructions received by the reception function and controlling the control target according to the set setting items (see rejection of claim 1); and 
a display function of performing individual error display near display of the setting items for n setting items having a prohibition relationship, n being one or more, and not performing the individual error display near display of the setting items for m setting items having the prohibition relationship, m being one or more (see rejection of claim 1).

Allowable Subject Matter

Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/             Primary Examiner, Art Unit 2675                                                                                                                                                                                           

March 19, 2022